Per Curiam.

The presence of the washing machine in tenant’s apartment, connected to the plumbing and requiring but the turn of a dial to put it in operation, constituted continued “ installation and use ” of the machine in contravention of lease provision 23. (Emanden Realty Corp. v. Angley, 24 Misc 2d 877 [App. Term, 1st Dept.]; cf. L. H. Estates Co. v. Bartholomew, 9 Misc 2d 116 [App. Term, 1st Dept.], affd. 5 A D 2d 815.)
The final order should be unanimously reversed, with $30 costs to landlord, and final order directed for landlord with appropriate costs in the court below. If tenant disconnects and removes the washing machine from his apartment within 5 days after the service of a copy of the order entered hereon, with notice of entry, the eviction is stayed until further order of the court.
Concur — Hart, Brown and Benjamin, JJ.
Final order reversed, etc.